Citation Nr: 0305873	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  02-09 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for non-Hodgkins lymphoma.

[The issue of entitlement to service connection for thyroid 
cancer with metastasis to the lymph nodes will be the subject 
of a later Board of Veterans' Appeals (Board) decision.]


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from July 
1952 to June 1973.  This matter comes before the Board on 
appeal from a December 1999 rating decision by the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at a hearing 
before a Decision Review Office (DRO) at the RO in September 
2002.  Although he checked on his VA Form 9 that he desired a 
Travel Board hearing, in an attached election form he 
clarified that what he actually sought was a DRO hearing.

[The Board is undertaking additional development on the issue 
of service connection for thyroid cancer with metastasis to 
the lymph nodes, pursuant to 38 C.F.R. § 19.9(a)(2).  When it 
is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903.  After giving 
the notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing that 
issue.]


FINDING OF FACT

There is no competent evidence of a diagnosis of non-Hodgkins 
lymphoma.


CONCLUSION OF LAW

Service connection for non-Hodgkins lymphoma is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).
REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is no longer an issue; the claim has been 
considered on the merits.  The record includes service 
medical records, VA treatment records, private medical 
records, and some personnel records.  The appellant was 
notified of the applicable laws and regulations.  The rating 
decisions, the statement of the case, and the supplemental 
statements of the case have informed him what he needs to 
establish entitlement to the benefit sought and what evidence 
VA has obtained.  He was notified of the enactment of the 
VCAA in November 2002 correspondence and in a December 2002 
supplemental statement of the case.  Those documents 
specifically informed him of his and VA's relative 
responsibilities in obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, an examination 
is not required.

The veteran stated at his September 2002 hearing that to the 
best of his recollection, non-Hodgkins lymphoma had been 
diagnosed.  He did not recall if he was undergoing current 
treatment for that disease, and could not recall when or 
where he may have been given that diagnosis.  He did mention 
two possible care providers.

The claims file includes treatment records from private and 
VA providers from 1973 to November 2002, including the 
providers referred to by the veteran at the hearing.  The 
extensive medical records, many of which involve the 
veteran's treatments for thyroid cancer by an oncologist, 
reveal no diagnosis of or treatment for non-Hodgkins 
lymphoma.  Service medical records are also silent regarding 
non-Hodgkins lymphoma.  The sole evidence of the disease is 
the veteran's somewhat foggy recollection of a past 
diagnosis.  

In light of the complete absence of any competent evidence of 
a current disease or disability from non-Hodgkins lymphoma, 
there is no valid claim presented.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  In this case, there is no reasonable 
possibility that further assistance would aid the veteran in 
substantiating his claim, and an examination is not required 
in order to rule on the merits of the claim.  38 U.S.C.A. 
§ 5103A.  Therefore, service connection for non-Hodgkins 
lymphoma is not warranted.


ORDER

Service connection for non-Hodgkins lymphoma is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

